Citation Nr: 1330540	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-04 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from February 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case had been issued then a supplemental statement of the case (SSOC) will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  

In this case, prior to certifying the Veteran's claim to the Board in October 2012, the RO posted several hundred pages of VA treatment records to the Virtual VA system.  This process was done in conjunction with the adjudication of the Veteran's PTSD claim, which has now been resolved.  However, the RO failed to issue an SSOC with regard to the Veteran's claim for service connection for a back disability.  This is relevant in that several of the treatment records contain statements by the Veteran regarding the onset of his back pain and his assertion that his back pain began in service.  While it might be argued that such statements are duplicative of his contentions contained elsewhere in the file, consistency of statement is one factor that is relevant to a credibility analysis; and, out of an abundance of caution for the Veteran's procedural due process rights, the Board does not wish to undertake such a credibility analysis prior to the RO considering the evidence in the first instance.  Additionally, the Veteran provided an additional statement in November 2012 and should be considered.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


